Harwood, J.
This action was brought to recover fifteen hundred dollars insurance, upon one of the policies mentioned in the case of J. L. Randall et al. v. The American Fire Ins. Co. of Philadelphia, ante, page 340. The pleadings, proofs, and points presented on appeal are practically the same in this case as those considered in the case above mentioned, and the case of Randall et al. v. The Phœnix Ins. Co., just determined by this court.
On the authority of those cases and the conclusions therein reached, it is hereby ordered that the judgment and the order of the lower court overruling defendant’s motion for new trial be, and the same are hereby affirmed with costs.
Blake, C. J., and De Witt, J., concur.